Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      December 15, 2015



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 47075-6-II

                                Respondent,

           v.

 TRAVIS W. THOMPSON,                                         UNPUBLISHED OPINION

                                Appellant.

          MELNICK, J.—Travis Thompson appeals his sentences for felony violation of a no-contact

order and residential burglary (domestic violence), arguing that the trial court improperly imposed

legal financial obligations (LFOs). Because Thompson failed to preserve his LFO challenge, we

affirm.

                                              FACTS

          The State charged Thompson with felony violation of a no-contact order and residential

burglary. It further alleged that these were domestic violence crimes. After a jury trial, Thompson

was convicted of violation of a no-contact order and the trial court declared a mistrial on the

residential burglary charge. Thompson later pled guilty to residential burglary as a domestic

violence offense.
47075-6-II




       On December 30, 2014, the trial court held a sentencing hearing. The State requested

LFOs. The court imposed a $500 victim assessment; $950.08 in court costs; $1,125 in attorney

fees; and, a $100 DNA collection fee. Thompson did not object. 1 The judgment and sentence

contained language that provided, “The court has considered the total amount owing, the

defendant’s present and future ability to pay, . . . and the likelihood that the defendant’s status will

change.” CP at 7.

                                             ANALYSIS

       Thompson contends that the trial court erred by imposing LFOs without actually

considering his ability to pay them. Thompson did not object to the LFOs at sentencing. His

sentencing occurred after our decision in State v. Blazina, 174 Wash. App. 906, 301 P.3d 492 (2013),

and before the Supreme Court's reversal of that decision in State v. Blazina, 182 Wash. 2d 827, 344
P.3d 680 (2015).

       In State v. Lyle, 188 Wash. App. 848, 355 P.3d 327 (2015), we held that parties who failed

to challenge LFOs in sentencings after our 2013 decision in Blazina have waived those challenges.

See also RAP 2.5(a). Thus, under Lyle, Thompson has waived his LFO challenge.




1
 His statement on plea of guilty for the residential burglary charge acknowledges that the State
would recommend “standard costs & fees.” CP at 23.


                                                   2
47075-6-II




        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, J.

We concur:




        Worswick, J.




        Sutton, J.




                                                3